UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4746



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERMAIN JOHNSON, a/k/a Jay,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-04-314)


Submitted:   November 30, 2006          Decided:    December 11, 2006


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermain Johnson appeals his conviction and 291-month

sentence imposed pursuant to his guilty plea to one count of

conspiracy to distribute crack cocaine, in violation of 21 U.S.C.

§   846   (2000),   and    one   count    of       possession     of   a   firearm   in

furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c)(1)(A) (2000).          Johnson’s only contention on appeal

is that the district court erred in denying his motion to withdraw

his guilty plea.

            We review the district court’s denial of a motion to

withdraw    a   guilty    plea   for   an    abuse        of   discretion.     United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                      Withdrawal

of a guilty plea is not a matter of right.                       Id. (citing United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991)).                     The defendant

bears the burden of showing a “fair and just reason” for the

withdrawal of his guilty plea.           Fed. R. Crim. P. 11(d)(2)(B).           “[A]

‘fair     and   just’     reason   .     .     .     is    one    that     essentially

challenges. . . the fairness of the Rule 11 proceeding.”                       United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

An appropriately conducted Rule 11 proceeding, however, raises a

strong presumption that the guilty plea is final and binding.                        Id.

            Courts consider six factors in determining whether to

permit the withdrawal of a guilty plea:

      (1) whether the defendant has offered credible evidence
      that his plea was not knowing or otherwise involuntary;

                                       - 2 -
      (2) whether the defendant has credibly asserted his legal
      innocence; (3) whether there has been a delay between
      entry of the plea and filing of the motion; (4) whether
      the defendant has had close assistance of counsel; (5)
      whether   withdrawal   will   cause  prejudice    to  the
      government; and (6) whether withdrawal will inconvenience
      the court and waste judicial resources.

Ubakanma, 215 F.3d at 424 (citing Moore, 931 F.2d at 248 (footnote

omitted)).

           With these factors in mind, we have reviewed the record,

the district court’s decision, and the briefs of the parties on

appeal.   We conclude that Johnson did not demonstrate a “fair and

just” reason for withdrawing his guilty plea, and that the district

court did not abuse its discretion in denying the motion.

           Accordingly, we affirm Johnson’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -